Citation Nr: 0026561	
Decision Date: 10/04/00    Archive Date: 10/10/00

DOCKET NO.  00-11 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left hip 
disorder.  

2.  Entitlement to service connection for a right ankle 
disorder.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from July 1966 to February 
1972.  

By rating action in June 1997, the RO denied service 
connection for venous insufficiency of the left leg.  The 
veteran was notified of this decision and did not appeal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 decision by the RO 
which denied service connection for left hip and right ankle 
disabilities on the basis that the claims were not well 
grounded.  

In a statement received in October 1999, the veteran raised 
the additional issue of service connection for venous 
insufficiency of both legs.  As noted above, service 
connection for the left leg was previously and finally denied 
by rating action in June 1997.  In order to reopen the claim 
for the left leg, the veteran must submit new and material 
evidence.  The veteran also appears to be claiming secondary 
service connection for the right leg due to venous 
insufficiency in the left leg.  These issues are not 
inextricably intertwined with the issues on appeal and have 
not been developed for appellate review.  Accordingly, these 
matters are referred to the RO for appropriate development.  


FINDINGS OF FACT

1.  No competent evidence has been submitted to establish 
that the veteran has a left hip disorder which is due to 
disease or injury in service.  

2.  No competent evidence has been submitted to establish 
that the veteran has a right ankle disorder which is due to 
disease or injury in service.  



CONCLUSION OF LAWS

1.  The veteran has not submitted a well-grounded claim of 
service connection for a left hip disorder.  38 U.S.C.A. 
§ 5107 (West 1991).  

2.  The veteran has not submitted a well-grounded claim of 
service connection for a right ankle disorder.  38 U.S.C.A. 
§ 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records show that the veteran was treated 
for injuries sustained in a motorcycle accident during 
service in December 1970.  The veteran was struck by a car 
while riding his motorcycle and suffered a laceration to the 
left thumb and abrasions around the left eye, right wrist, 
left thigh and leg, and right ankle.  The left thumb 
laceration was debrided.  X-ray studies of the right ankle, 
upper two-thirds of the upper tibia of the left leg, left hip 
and femur, left hand, and right wrist were negative.  The 
veteran was given Darvon and was told to return for follow-up 
in two days.  

When seen two days later, the veteran complained of right 
ankle pain and could not bear any weight on the ankle.  On 
examination, there was swelling in the ankle, and in the 
right hand and wrist.  The veteran was put in a short leg 
walking cast and given crutches.  On follow-up a few days 
later, the veteran complained of aching pain in the right 
ankle and tenderness in the left hip.  On examination, the 
left hip was swollen but there was no erythema or increased 
skin temperature.  The hematoma in the left hip muscle was 
resolving.  The progress note indicated that the short leg 
cast was put on properly.  The records show that the cast was 
taken off about two weeks later, and that the veteran was 
given a single crutch to use for three weeks.  

The service medical records show no further treatment or 
abnormalities referable to the left hip or right ankle during 
service.  The veteran specifically denied any problems with 
swollen or painful joints, leg cramps, arthritis, rheumatism, 
or bursitis, lameness, or foot trouble on a Report of Medical 
History for separation from service in November 1971, and no 
pertinent abnormalities were noted on examination at that 
time.  

The veteran made no mention of any left hip or right ankle 
problems on his original application for VA compensation 
benefits received in March 1997.  

Copies of private medical records received in May 1997 show 
treatment from 1989 to 1996, primarily for vascular problems 
involving the left leg manifested by swelling and occasional 
pain in the left lower extremity.  The records do not show 
any complaints, treatment, or abnormalities referable to any 
left hip or right ankle problems.  

The veteran made no mention of any left hip or right ankle 
problems on an application for VA compensation benefits 
received in November 1998.  

On a Vet Center psychiatric evaluation in January 1999, the 
veteran reported that he worked many jobs since his discharge 
from service, including construction work, armed security, 
and working in a mill.  He also reported that he owned and 
operated a grocery store, but could not cope with being 
around people and went out of business.  The veteran made no 
mention of any left hip or right ankle problems at that time.  

On VA psychiatric examination in August 1999, the veteran 
reported that he had chronic problems with blood clots and 
venous insufficiency in both legs, manifested by swelling, 
discoloration, and cracked skin.  The veteran also complained 
of arthritis and chronic pain associated with both 
conditions.  No clinical or diagnostic studies were 
performed.  The impression on Axis III included arthritis.  

In a statement received in October 1999, the veteran reported 
that he was diagnosed with rheumatoid arthritis and was being 
treated by a private physician in Pennsylvania.  

In a letter dated in December 1999, the veteran was notified 
that his application for service connection for a left hip 
and right ankle disorder was incomplete, and that additional 
evidence was needed in order to present a well-grounded 
claim.  The veteran was informed that a current medical 
diagnosis and a medical statement linking his claimed 
conditions to military service or to injuries sustained in 
service was required to complete his application.  The letter 
instructed the veteran to obtain private medical records in 
support of his claim, and to submit them to the VA.  The 
letter emphasized the specific evidence needed to well ground 
his claim included a diagnosis from a doctor and a statement 
showing a reasonable possibility that the claimed 
disabilities were caused by injury or disease which began or 
was made worse during service.  The veteran was also provided 
a toll free phone number to call if he needed any assistance.  

Copies of private medical records (including duplicate 
copies) were received in January 2000.  These records showed 
treatment for vascular problems involving the veteran's left 
lower extremity from 1989 to 1996.  A hospital report in May 
1989 showed marked swelling in the entire left lower 
extremity below the inguinal ligament.  There was no edema on 
the right ankle.  The discharge diagnosis was extensive deep 
vein thrombosis of the left lower extremity.  

Service Connection:  In General

Under the applicable criteria, service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a pre-existing injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service, during a period of war.  38 U.S.C.A. § 1110 
(West 1991).  Service connection may also be granted for 
arthritis if manifested to a compensable degree within one 
year of separation from service provided the rebuttable 
presumption provisions of § 3.307 are also satisfied.  38 
U.S.C.A. §§ 1112, 1113, 1137 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 3.307, 3.309 (1999).  Evidence which may be 
considered in rebuttal of service incurrence of a disease 
listed in 38 C.F.R. §  3.309 will be any evidence of a nature 
usually accepted as competent to indicate the time of 
existence or inception of disease.  38 C.F.R. § 3.309(d) 
(1999).  

Alternatively, service connection may be granted upon a 
showing of a chronic disease in service.  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "Chronic."  When the disease 
identity is established, there is no requirement of 
evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Moreover, service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Before the Board may address the merits of a veteran's claim, 
it must first be established that the claim is well grounded.  
A person who submits a claim for VA benefits shall have "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a) (West 1991).  To sustain a 
well-grounded claim, the claimant must provide evidence 
demonstrating that the claim is plausible; mere allegation is 
insufficient.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
Where the determinative issue involves either medical 
etiology or a medical diagnosis, competent medical evidence 
is required to fulfill the well-grounded claim requirement of 
38 U.S.C.A. § 5107(a).  Lathan v. Brown, 7 Vet. App. 359 
(1995).  

In order for a claim to be well grounded, there must be 
competent evidence of:  (1) a current disability (a medical 
diagnosis); (2) the incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus 
(that is, a link or a connection) between the in-service 
condition and the current disability.  Competent medical 
evidence is required to satisfy this third prong.  Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (Table).  In the alternative, the chronicity 
provisions of 38 C.F.R. § 3.303(b) are applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service, or that any arthritis of the 
joints in issue were manifested to a compensable degree 
during the applicable presumptive period.  Such evidence must 
be medical unless it relates to a condition as to which under 
case law of the Court, lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to post-service symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1998).  

In general, the credibility of the evidence presented in 
support of a claim is generally presumed when determining 
whether it is well grounded.  See Elkins v. West, 12 Vet. 
App. 209, 219 (1999)(en banc).  However, lay assertions of 
medical diagnosis or causation do not constitute competent 
evidence sufficient to render a claim well grounded.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1992); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

Analysis

In the instant case, while the veteran asserts that his 
current left hip and right ankle problems are related to 
service, he has not presented any competent medical evidence 
to support his lay assertions.  This is required under 
Caluza, discussed above, to establish a well-grounded claim.  
The matter of assigning an etiology to a disability involves 
a medical determination.  As such, competent medical evidence 
is necessary to fulfill the well-grounded claim requirement.  
Lathan v. Brown, 7 Vet. App. 359 (1995).  The veteran, as a 
layman, is not competent to provide an opinion regarding 
medical causation or the etiological relationship between any 
current disability and service.  See Espiritu.  The veteran 
has failed to present any competent evidence that any 
currently existing left hip or right ankle disorder had its 
onset in service or that arthritis was manifested to a 
compensable degree within the applicable presumptive period.  
Therefore, the Board finds that the claims are not well 
grounded.  

If a claim is not well grounded, the Board does not have 
jurisdiction to adjudicate it.  Boeck v. Brown, 6 Vet. App. 
14 (1993).  As a claim that is not well grounded does not 
present a question of fact or law over which the Board has 
jurisdiction, the veteran's appeal must be denied.  


ORDER

As a well-grounded claim of service-connection for a left hip 
disorder has not been presented, the appeal is denied.  

As a well-grounded claim of service-connection for a right 
ankle disorder has not been presented, the appeal is denied.  




		
	Iris S. Sherman
	Veterans Law Judge
	Board of Veterans' Appeals


 

